                        Case 3:20-cv-02246-RS Document 14 Filed 05/06/20 Page 1 of 2



   1    JEAN-PAUL CIARDULLO, CA BAR NO. 284170
          jciardullo@foley.com
   2    FOLEY & LARDNER LLP
        555 South Flower Street, Suite 3500
   3    Los Angeles, CA 90071
        Telephone: 213-972-4500
   4    Facsimile: 213-486-0065
   5    ELEY O. THOMPSON (pro hac vice forthcoming)
          ethompson@foley.com
   6    FOLEY & LARDNER LLP
        321 N. Clark Street
   7    Suite 2800
        Chicago, IL 60654-5313
   8    Telephone: (312) 832-4359
        Facsimile: (312) 832-4700
   9
        RUBEN J. RODRIGUES (pro hac vice forthcoming)
  10     rrodrigues@foley.com
        FOLEY & LARDNER LLP
  11    111 Huntington Avenue, Suite 2500
        Boston, MA 02199-7610
  12    Telephone: (617) 342-4000
        Facsimile: (617) 342-4001
  13
        Attorneys for Defendant
  14    Koninklijke Philips N.V.
  15

  16                                    UNITED STATES DISTRICT COURT
  17                                 NORTHERN DISTRICT OF CALIFORNIA
  18

  19
             FITBIT, INC.,                                 Case No. 3:20-cv-2246-RS
  20
                                 Plaintiff,                JOINT STIPULATION FOR 30-DAY
  21
                                                           EXTENSION OF TIME FOR
                   v.                                      KONINKLIJKE PHILIPS N.V. TO
  22
                                                           RESPOND TO THE COMPLAINT
  23         KONINKLIJKE PHILIPS N.V.,

  24                             Defendant.

  25

  26

  27

  28

                                                                            STIPULATED EXTENSION OF TIME
                                                                                   CASE NO. 3:20-CV-2246-RS
4826-0893-8427.1
                     Case 3:20-cv-02246-RS Document 14 Filed 05/06/20 Page 2 of 2



   1               Pursuant to Local Rule 6-1(a), Plaintiff Fitbit, Inc. and Defendant Koninklijke Philips N.V.
   2    (“Philips”) hereby stipulate to extend the time for Philips to respond to the initial complaint (Dkt. 1) in
   3    this action by 30 days, from May 13 to June 12, 2020. Philips has agreed to not contest service of the
   4    complaint. This extension does not change any other deadlines in the case.
   5

   6        Dated: May 6, 2020                                Respectfully Submitted,

   7
            /s/ Jean-Paul Ciardullo                           /s/ Wayne Barsky
   8                                                          GIBSON, DUNN & CRUTCHER LLP
            Jean Paul Ciardullo, CA Bar No. 284170
            FOLEY & LARDNER LLP                               Josh A. Krevitt (SBN 208552)
   9
            555 South Flower Street, Suite 3300               jkrevitt@gibsondunn.com
  10        Los Angeles, CA 90071-2411                        200 Park Avenue, 47th Floor
            Phone: (213) 972-4500                             New York, NY 10166
  11        Fax: (213) 486-0065                               Tel: (212) 351-4000
            jciardullo@foley.com                              Fax: (212) 351-4035
  12
            Eley O. Thompson (pro hac vice forthcoming)       Wayne Barsky (SBN 116731)
  13
            FOLEY & LARDNER LLP                               wbarsky@gibsondunn.com
  14        321 N. Clark Street                               2029 Century Park East, Suite 4000
            Suite 2800                                        Los Angeles, CA 90067-3026
  15        Chicago, IL 60654-5313                            Tel: (310) 557-8183
            Phone: (312) 832-4359                             Fax: (310) 552-7010
  16
            Fax: (312) 832-4700
  17        ethompson@foley.com                               Y. Ernest Hsin (SBN 201668)
                                                              EHsin@gibsondunn.com
  18        Ruben J. Rodrigues (pro hac vice forthcoming)     555 Mission Street
            rrodrigues@foley.com                              San Francisco, CA 94105-0921
  19        FOLEY & LARDNER LLP                               Tel: (415) 393-8224
            111 Huntington Avenue, Suite 2500                 Fax: (415) 374-8436
  20
            Boston, MA 02199-7610
  21        Telephone: (617) 342-4000                         Stuart Rosenberg (SBN 239926)
            Facsimile: (617) 342-4001                         SRosenberg@gibsondunn.com
  22                                                          1881 Page Mill Road
            Counsel for Defendant                             Palo Alto, CA 94304-1211
  23        Koninklijke Philips N.V.                          Tel: (650) 849-5389
                                                              Fax: (650) 849-5089
  24

  25                                                          Attorneys for Plaintiff Fitbit, Inc.

  26
        Local Rule 5-1(i)(3) Attestation:
  27    Wayne Barsky authorized the electronic filing of this document with his e-signature.
        /s/ Jean-Paul Ciardullo
  28

                                                                                      STIPULATED EXTENSION OF TIME
                                                                                             CASE NO. 3:20-CV-2246-RS
4826-0893-8427.1
